Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 01, 2020

The Court of Appeals hereby passes the following order:

A20A1699. GOWEN OIL COMPANY INC. ET AL. v. EDGEFIELD
    HOLDING, LLC.

      Gowen Oil Company Inc., et al., filed this direct appeal from the superior
court’s order in a garnishment action. Appeals in cases involving garnishment,
however, must be initiated by an application for discretionary appeal filed with this
Court. OCGA § 5-6-35 (a) (4) and (b); Maloy v. Ewing, 226 Ga. App. 490, 491 (486
SE2d 708) (1997). Because the appellants failed to follow the required procedure, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/01/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.